PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GUANGXI UNIVERSITY OF SCIENCE AND TECHNOLOGY
Application No. 16/845,110
Filed: April 10, 2020
For: WIDE SPECTRUM DENOISING METHOD FOR MICROSCOPIC IMAGES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 18, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed December 1, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 2, 2022. A Notice of Abandonment was mailed on April 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received July 18, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.


/LASHAWN MARKS/
Paralegal Specialist, OPET